Citation Nr: 1024185	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-07 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Service connection for a bilateral ankle disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1954 to August 1957.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2006 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In statements of record, the Veteran indicates that he 
incurred a bilateral ankle disorder during service due to an 
accident related to his duties as an aircraft mechanic.  The 
Veteran reports that since service he has experienced a 
continuity of symptomatology related to the in-service 
injury.  Moreover, he has provided the Board with a copy of a 
photograph during service indicating a lower extremity 
injury.  Based on this evidence, the Board finds VA 
compensation examination and opinion warranted here.  

Moreover, the Board finds additional notification warranted 
here under the Veterans Claims Assistance Act of 2000 (VCAA).  
The Veteran should be notified regarding disability 
evaluations and effective dates for the award of VA benefits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
an additional VCAA notification letter.  
See Dingess/Hartman, supra.    

2.  The Veteran should be scheduled for 
a VA examination with a specialist to 
determine the etiology, nature, and 
severity of his claimed bilateral ankle 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.

3.   If the specialist finds the 
Veteran with a current ankle disorder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (probability of 50 percent or 
greater) that the ankle disorder 
relates to active service.  Any 
conclusion reached should be supported 
by a rationale.

4.  Upon completion of the development 
noted above, the issue on appeal should 
be readjudicated.  If the determination 
remains unfavorable to the Veteran, he 
should be provided with a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


